TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 10, 2021



                                       NO. 03-20-00585-CV


                                    Judy A. Guyaux, Appellant

                                                  v.

 Aaron J. Mitchell; Jennifer K. Mitchell; Michael Mitchell; and Mary Angeline Mitchell,
                                        Appellees




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
               AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on May 15, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.